                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Kelli Jo Torres,                                          Case No. 20-cv-1092-DSD-ECW

                      Plaintiff,

v.
                                                           [PROPOSED]
                                                      ORDER FOR DISMISSAL
Dallas Hamm; Shelley Douty;
                                                         WITH PREJUDICE
Rock County Sheriff Evan Verbrugge;
                                                         OF DEFENDANTS
Rock County; all individuals being sued
                                                   HAMM, DOUTY AND VERBRUGGE
in their individual and official capacities,

                      Defendants.


       Pursuant to the Stipulation entered into between the parties, Doc. 168,

       IT IS HEREBY ORDERED:

      That all claims of Plaintiff, Kelli Jo Torres, against Defendants, Dallas Hamm,

Shelley Douty and Evan Verbrugge, either officially or individually, or otherwise, are

hereby dismissed with prejudice and on their merits and without costs, disbursements or

attorney’s fees to any party pursuant to the Stipulation of the parties.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: __________                              _______________________________
                                               David S. Doty
                                               United States District Judge
